Citation Nr: 0216391	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right eye 
disorder.  

3.  Entitlement to service connection for scabies.  


(As discussed hereinbelow, the reopened claims of service 
connection for bilateral knee disorder and right eye 
disorder, as well as the claims of service connection for 
right pelvic tilt, low back disability, left foot fracture, 
bilateral hearing loss, hypertension, lung infusion, 
tinnitus, actinic keratosis, redundant prepuce, double 
subcutaneous mastectomy and scoliosis, and an increased 
rating for an appendectomy scar, will be the subject of a 
later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision of the RO.  

In May 1976, the RO denied service connection for a right eye 
disorder and bilateral knee disability.  

The veteran did not appeal that determination.  In its August 
2000 decision, the RO did not address the finality of the May 
1976 decision.  Thus, the Board has recharacterized the issue 
as listed of the preceding page.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the now 
reopened claims of service connection for a bilateral knee 
disorder and a right eye disorder, as well as the claims of 
service connection for right pelvic tilt, low back 
disability, left foot fracture, bilateral hearing loss, 
hypertension, lung infusion, tinnitus, actinic keratosis, 
redundant prepuce, double subcutaneous mastectomy and 
scoliosis, and increased rating for an appendectomy scar, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing the issues.  



FINDINGS OF FACT

1.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of those 
claims of service connection for a bilateral knee disorder 
and a right eye disorder has been associated with the claims 
file since the prior rating decision in May 1976.  

3.  The veteran is shown to have been treated for an episode 
of scabies while he was on active duty.  

4.  The veteran is not shown to have had a recurrence of 
scabies since service or to have any residual disability 
attributable thereto.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of service connection for a bilateral knee 
disorder and for a right eye disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  

2.  The veteran is not shown to have current disability due 
to scabies that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104(West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Bilateral knee and right eye disorders

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the time of the May 1976 decision by the RO, the evidence 
included the veteran's service medical records, post-service 
military medical records and the veteran's application for 
benefits.  

The service medical records were negative for any evidence of 
knee or right eye disability.  The post-service military 
medical records were similarly negative for evidence of knee 
disability, but it revealed evidence of a choroidal nevus of 
the right eye.  

On this evidentiary record, as noted hereinabove, the RO, in 
May 1976, concluded that the preponderance of the evidence 
was against the veteran's claims.  

The evidence associated with the record since the May 1976 
decision includes additional post-service military medical 
records, VA examination reports and the most recent 
statements of the veteran.  

Of particular interest is a record dated in September 2000 
from an individual with the Naval Hospital in Charleston.  
Although it is unclear, it appears that the individual is a 
health care professional.  It was noted that the veteran had 
had bilateral knee pain intermittently in service.  It was 
opined that it was more likely than not that his chronic knee 
pain was at least partially related to his active duty, 
particularly the time spent on ship.  

In addition, the veteran complained in February 1997 of 
having had floaters in the right eye since trauma in 1946.  

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the evidence is clearly 
new, as it was not of record at the time of the prior rating 
decisions.  Furthermore, the evidence is material, because it 
is the first evidence attributing right eye and knee 
disorders to his period of service.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for a bilateral knee disorder and a right eye disorder.  


Scabies

As indicated hereinabove, there was a significant change in 
the law during the course of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  

The veteran was notified in the rating decision two rating 
decisions, the Statement of the Case and a March 2001 letter 
from the RO of the evidence that was necessary for service 
connection to be granted.  

Moreover, the veteran was provided the opportunity to testify 
at a personal hearing.  The Board concludes that the 
discussions in the rating decisions, Statement of the Case, 
and March 2001 letter informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  

However, the veteran has not referenced any obtainable 
evidence that has not been obtained that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO requested all relevant treatment records.  

The Board finds that the rating decisions, Statement of the 
Case, and March 2001 letter provided the veteran with 
adequate notice of what the law requires to award service 
connection for scabies.  

The veteran further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  

Most significantly, the veteran was provided a VA examination 
in connection with his claim in order to determine whether he 
suffered from residual disability due the claimed scabies.  
The veteran was afforded the examination in January 2001.  

The rating decisions, Statement of the Case, and March 2001 
letter also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for scabies.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

A careful review of the service medical records shows 
treatment in service for scabies; however, there is no 
medical evidence of scabies since service.  

In January 2001, a VA examination was conducted.  The veteran 
reported that he had had scabies forty or fifty years 
earlier.  He noted that it was treated in the service and 
that he occasionally had severe itching.  The examination 
revealed no evidence of scabies or tinea.  The impression was 
that of distant history of scabies with no evidence of 
recurrent residual.  

It is clear that the veteran received treatment for scabies 
in service; however, there is no evidence of scabies any time 
thereafter.  Indeed, there is no evidence that the veteran 
has any current disability in this regard.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for scabies.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral knee disorder and 
a right eye disorder, the appeal to this extent is allowed as 
discussed hereinabove.  

Service connection for scabies is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

